DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on June 6, 2022, PROSECUTION IS HEREBY REOPENED. A non-final rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 
                                                                                                                                                                                                       
Status of the Claims
	Claims 1, 8, 10, 11, 14-17, 20, 24, and 26-28 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 14-17, 20, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Steinmetz et al.(WO2013/181557), and in view of Bruckman et al., “Chemical Modification of the Inner and Outer Surfaces of Tobacco Mosaic Virus (TMV),” Methods Mol Biol 2014; 1108: 173-185 (Protocol first published online October 30, 2013), and in view of Kelland, “Broadening the clinical use of platinum drug-based chemotherapy with new analogues,” June 26, 2007.
	Steinmetz teaches a plant filamentous virus carrier for a cytotoxic agent. See abstract.  Several viral nanoparticles have been developed, including Tobacco mosaic virus and bacteriophage M13. See par. 4.  The filamentous carrier can be PEGylated, which is known to reduce the immunogenicity and enhance stability and pharmacokinetics.  See par. 8.  Even further, cytotoxic agents can be directly conjugated to the plant virus particle or can be encapsulated in a carrier. See par. 54.  The cytotoxic agent includes an antitumor agent, photoactivated agent, or radioactive agent. See par. 52.  The compositions can include a diluent, including water.  See par.’s 65 and 67.  Cancers that can be treated including breast, brain, colon, and others. See par. 56.  Even further, cationic nanoparticles have enhanced tumor homing properties and also exhibit higher vascular permeability compared to their anionic counterparts.  See par. 87. 
	With regard to the limitation a cationic platinum-based anticancer agent “non-convalently encapsulated” within an interior channel of the tobacco mosaic virus particle recited in instant claim 1, the complete [0054] paragraph of Steinmetz et al. are copied below.

    PNG
    media_image1.png
    135
    1015
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    985
    media_image2.png
    Greyscale

	It is examiner’s interpretation that a skilled artisan would understand that “directly conjugated --- via a chemical linker” taught by Steinmetz et al. (WO 2013/181557) in [0054] cited above refers to a “covalent” conjugation (which is also taught by secondary reference Bruckman, discussed in more details below), whereas “or can [be] encapsulated in a carrier” refers to “non-covalent” encapsulation which is the alternative of direct covalent conjugation. This interpretation is consistent with instant specification whose first inventor “Nicole F. Steinmetz” is also the same first inventor “Steinmetz, Nicole” of WO 2013/181557. In this regard, the abstract of instant specification discloses that “Anticancer virus particles are described. Anticancer virus particles are filamentous or rod-shaped plant virus particle containing an anticancer agent within the interior of the virus particle. The anticancer agent can be attached either covalently or non-covalently within the interior of the virus particle. A therapeutically effective amount of an anticancer virus particle can be administered to a subject identified as having cancer to provide a method of cancer treatment.”. Moreover, according to the instant Specification, cationic anticancer agents can be readily identified by a POSA. See par. 39.  Further, the interior channel of TMV has a density of negative charges that give rise to an affinity for the interior channel by cationic agents that are electrostatically driven to the interior. See Spec. @ par. 75.  
	 Steinmetz does not explicitly teach encapsulation of a “platinum-based” anticancer agent in the inner channel of the TMV.
Bruckman explains that the inner and outer surfaces of the TMV plant viral particle are modifiable.  Bruckman explains that therapeutics as well as MRI contrast agents can be loaded onto interior glutamic acids 97 and 106 residues (see page 174 second paragraph).  Further, the teachings of Bruckman are consistent with the teachings of Steinmetz et al., WO 2013/181557 as discussed above, a cationic anticancer agent could be either directly conjugated (covalently) to a TMV viral nanoparticle or non-covalently encapsulated within a TMV nanoparticle. 
Bruckman does not teach satraplatin and picoplatin to be known cationic platinum-based anticancer agents.
Kelland teaches satraplatin and picoplatin to be known platinum-based anticancer drugs for prostate cancer as well as small-cell lung, ovarian, and cervix cancers. See abstract and Figure 2.  The structures of these drugs is shown in Figure 1 on page 1011.  Clinical studies for satraplatin include treatment of hormone-refractory prostate cancer, NSCLC, recurrent/metastatic cervical cancer, and lung cancer, as an oral dose.  Picoplatin is active human lung cancer cell lines, two colon and two ovarian cells overexpressing multi-drug resistance.  Table 1 shown below on page 1014 shows that the known platinum drugs satraplatin and picoplatin are being used in trails for a number of different cancers.  Picoplatin is involved in clinical trials for colorectal cancer.  Kelland teaches the biotransformation of picoplatin is relatively simple (with parent picoplatin and aquated activation products observed in mice) and no glutathione adducts were seen in cancer in vitro (See right column, page 1013, and Table 2 on page 1015.)

    PNG
    media_image3.png
    608
    1288
    media_image3.png
    Greyscale

	With regard to “the cationic platinum-based anticancer agent is in aquated form” recited in current claim 27, Kelland teaches piciplatin being an aquated activation product (see Table 2). Furthermore, Kelland 2007 also teaches new platinum drug (i.e. either satraplatin or picoplatin) delivery formulation (using conjugation with a polymer or encapsulating in a liposome) (page 1010, last sentence in the left column; and page 1018, left column).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Steinmetz, Bruckman, and Kelland.  One would have been motivated to do so because cationic platinum-based anticancer agents, which are readily identified by a POSA,  could be readily non-covalently encapsulated within the interior channel of a TMV viral particle based on the ionic interaction  involved with a negatively charged viral particle interior and a positively charged platinum-based cationic anticancer agent.  Further, Steinmetz teaches that TMV nanoparticles are known for use as a filamentous carrier that has advantages in treating tumors and pharmacokinetics when PEGylated.  Even further, cationic particles have enhanced specificity for tumors, including for use in treating breast, brain, colon, and other forms of cancer.  The prior art by Kelland 2007 teaches using a cationic anticancer agent, which are readily identifiable by POSA, including satraplatin and picoplatin that are known platinum-based cationic anticancer agents for use in a number of different cancers.  Even if picking among a larger list was required, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. In current case, Kelland 2007 specifically teaches satraplatin and picoplatin (recited in current claim 24) in treating various cancers, including ovarian, cervix, lung and prostate cancers, by encapsulating a platinum anticancer agent (i.e. either satraplatin or picoplatin) in a liposome (page 1010, last sentence in the left column; and page 1018, left column). 
	
Response to Applicant’s arguments
	It is examiner’s belief that Applicant’s arguments filed on 06/06/2022 (Appeal Brief) have been addressed in the new 103 rejection documented in current Non-Final Office Action.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628